UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7668


JAMES LESTER ROUDABUSH, JR.,

                Plaintiff - Appellant,

          v.

MILANO, Captain; LT. M. JOSIAH; SGT. F. MENSAH; LT. REA;
ANDERSON; D/S H. MONIR; D. HALL; C. M. HILTON; JANE DOE,
Nurse; CHARLIE, Paramedic at ADC,

                Defendants - Appellees,

          and

FOX,
                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00581-RBS-TEM)


Submitted:   January 6, 2015                 Decided:   January 16, 2015


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.       Broderick
Coleman Dunn, Alexander Francuzenko, COOK CRAIG & FRANCUZENKO,
PLLC, Fairfax, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              James    Lester       Roudabush,    Jr.,    seeks    to    appeal       the

district court’s September 22, 2014 order granting his motion

for voluntary dismissal of one defendant, denying his motions to

recuse     and   expedite,       denying       his    motion    relating       to     the

withdrawal of funds from his inmate account, dismissing another

defendant, and requesting that the remaining defendants return

waivers of service.            This court may exercise jurisdiction only

over     final   orders,       28     U.S.C.     § 1291   (2012),       and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.   541,    545-47    (1949).         The   order    Roudabush      seeks    to

appeal is neither a final order nor an appealable interlocutory

or collateral order.            Accordingly, we dismiss the appeal for

lack of jurisdiction.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this    court     and    argument      would    not    aid    the

decisional process.

                                                                              DISMISSED




                                           3